Citation Nr: 1749617	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for bilateral flatfoot.

4. Entitlement to service connection for migraine headaches.

5. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

6. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

An August 2015 rating decision denied service connection for migraine headaches, and determined that new and material evidence had not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  Later that month, the Veteran filed a notice of disagreement to those denials.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed posttraumatic stress disorder (PTSD) as a result of witnessing three suicide attempts by other marines, witnessing the hazing of other marines, and being sexually assaulted while taking a shower, all during basic training.  VA medical records show diagnoses of alcohol use disorder, major depressive disorder, depressive disorder, and PTSD.  Nashville Vet Center records show that he was being treated for PTSD due to military sexual trauma.  While the AOJ has determined that there is not enough information to request verification of the Veteran's stressors, the record at least indicates that he has PTSD due to an in-service sexual assault.  Thus, the AOJ should afford him a VA examination to determine whether he has a psychiatric disorder, to include PTSD, related to service.  

As the Veteran's claim for service connection for PTSD is based on an in-service personal assault, due process requires that he be provided with notice pursuant to 38 C.F.R. § 3.304(f)(5) (2016).  As the record is unclear whether he has been provided such notice, the AOJ should provide corrective notice on remand.

The Veteran asserts that he developed hypertension due to his PTSD.  VA medical records dated as early as October 2002 show that he has had hypertension.  As the remand of the psychiatric claim could affect the hypertension claim, the Board finds that the claims are inextricably intertwined and a decision on the hypertension claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran asserts that he developed flatfeet during active service.  In an April 2012 statement, he indicated that he did not have any problems with his feet prior to service but had problems upon discharge.  VA medical records dated as early as July 2002 show that he has had bilateral pes planus (flatfoot).  While the Veteran's service treatment records do not show that he developed flatfeet, as he is competent to report that he has had problems with his feet since service, and he has a current diagnosis of bilateral flatfoot, the AOJ should afford him a VA examination to determine whether his bilateral flatfoot is related to service.  

Prior to the examinations, the AOJ should obtain any outstanding medical records.  The claims file contains treatment records from the Nashville VA Medical Center dated through December 2015 and Nashville Vet Center dated through October 2015.  Thus, the AOJ should obtain any additional treatment records since those times.  Also, on a claim for other benefits received in October 2015, the Veteran indicated receiving treatment at the Los Angeles VA Medical Center.  As there are no records from that facility, the AOJ should obtain all records from that facility.  Lastly, an August 2017 certificate of achievement shows that the Veteran completed the PTSD Dual Diagnosis Residential Rehabilitation Program at the Lexington VA Medical Center, Leestown Division.  As there are no records from that facility, the AOJ should obtain all records from that facility to include from the PTSD program.

An August 2015 rating decision denied service connection for migraine headaches, and determined that new and material evidence had not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement.  While the Board notes that the AOJ already has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the issues of entitlement to service connection for migraine headaches, whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2. Provide the Veteran with corrective notice for the claim for service connection for PTSD based on an in-service personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).

3. Obtain any treatment records since December 2015 from the Nashville VA Medical Center, all records from the Lexington VA Medical Center to include from the PTSD Dual Diagnosis Residential Rehabilitation Program - Leestown Division, and all records from the Los Angeles VA Medical Center.  Also obtain any treatment records since October 2015 from the Nashville Vet Center.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder, to include PTSD.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.  The Veteran's stressors include witnessing suicide attempts by other marines, witnessing the hazing of other marines, and being sexually assaulted in the shower.  

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD had its onset during active service or is causally related to such service.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral flatfoot.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral flatfoot had its onset during active service or is causally related to such service.  The examiner should provide a complete rationale for all conclusions.  

6. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

